DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotatable tapered plug disposed in a tapered housing” as recited in claims 5 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “an output shaft that is controlled steps” is unclear what the applicant is referring to by “that is controlled steps”.
Regarding claim 7, the limitations “the master shutoff valve” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the limitations “the ignition zone valve” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “the variable flow gas valve” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the limitations “the master shutoff valve” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-19 as far as they are definite is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (Pub. No. US 2007/0144589).
Regarding claim 1, Huang discloses a stepper-motor-driven modulating gas flow valve (Figs. 1-10), comprising: a stepper motor (61) having an output shaft (Fig. 1) that is controlled steps by an electronic controller (101); a valving member (30) for controlling a flow of gas through the gas flow valve, the valving member (30) coupled to an input shaft (50) such that rotation of the input shaft (50) operates the valving member (30) to open or close the gas flow valve; and a gear train (60) operatively coupling the output shaft of the stepper motor (61) to the input shaft (50) of the valving member (30).
Regarding claim 2, Huang discloses the modulating gas flow valve (Figs. 1-10) wherein the electronic controller (101) is configured to rotate the output shaft in discrete steps (Fig. 8, paragraph 41).
Regarding claim 3, Huang discloses the modulating gas flow valve (Figs. 1-10) wherein the electronic controller (10) is coupled to a user interface (Fig. 8).
Regarding claim 4, Huang discloses the modulating gas flow valve (Figs. 1-10) wherein the output shaft (Fig. 1) of the stepper motor (61), the input shaft (50) of the valving member (30), and the gear train (60) are integrated into a single housing (Fig. 1).
Regarding claim 5, Huang discloses the modulating gas flow valve (Figs. 1-10) wherein the valving member (30) is a rotatable tapered plug (30) disposed in a tapered housing (Fig. 1).
Regarding claim 10, Huang discloses a gas flow control system (Figs. 1-10), comprising: an electronic controller (101); a user interface (Fig. 8) coupled to the electronic controller (101); a modulating gas flow valve (Fig. 1) comprising: a stepper motor (61) having an output shaft (Fig. 1) that is controlled by the electronic controller (101) in response to a user selection via the user interface (Fig. 8); a valving member (30) for controlling a flow of gas through the gas flow valve (Fig. 3), the valving member (30) coupled to an input shaft (50) such that rotation of the input shaft (50) operates the valving member (30) to open or close the gas flow valve (Fig. 1); and a gear train (60) operatively coupling the output shaft of the stepper motor (61) to the input shaft (50) of the valving member (30); a burner (70) coupled to the variable flow gas valve (Fig. 8); and wherein the electronic controller (101) receives a user input for flame selection via the user interface (Fig. 8), and controls the stepper motor (61) to position the valving 
Regarding claim 11, Huang discloses the gas flow control system (Figs. 1-10) wherein the burner is one of a cooktop burner (70), a hearth burner, a hot water burner, a pool heater burner, a grill burner, and an oven burner.
Regarding claim 12, Huang discloses the gas flow control system (Figs. 1-10) wherein the electronic controller (101) is programmed to control at least one of a flame height (variable gas orifices control flame height) of the burner (70), and a time duration of burner operation.
Regarding claim 13, Huang discloses the gas flow control system (Figs. 1-10) wherein the electronic controller (101) is programmed to automatically vary the height and duration of burner operation based on user input via the user interface (Fig. 8).
Regarding claim 14, Huang discloses the gas flow control system (Figs. 1-10) wherein the electronic controller (101) is configured to rotate the output shaft (60) in discrete steps.
Regarding claim 15, Huang discloses the gas flow control system (Figs. 1-10) wherein the valving member (30) is a rotatable tapered plug (30) disposed in a tapered housing (Fig. 1).
Regarding claim 16, Huang discloses the gas flow control system (Figs. 1-10) wherein the electronic controller (101) controls the stepper motor (61) to position the valving member (30) to a predetermined angular position.
Regarding claim 17, Huang discloses the gas flow control system (Figs. 1-10) further comprising a master shutoff valve (100) couples between a gas supply input and the modulating gas flow valve (Fig. 8).
Regarding claim 18, Huang discloses the gas flow control system (Figs. 1-10) wherein the master shutoff valve (100) is a normally-closed solenoid valve (biased closed, Fig. 8).
Regarding claim 19, Huang discloses the gas flow control system (Figs. 1-10) wherein the user interface (Fig. 8) comprises a sliding touch variable flow control sensor (Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 20 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Pub. No. US 2007/0144589).
Regarding claim 6, Huang discloses the modulating gas flow valve (Figs. 1-10) wherein the valving member (30) is configured such that the gas flow valve has a turndown ratio (paragraph 12) but lacks disclosure wherein the turndown ratio is 10 to 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the turndown ratio of Huang to be 10 to 1, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the disclosure of the gas flow adjustment a certain albeit unknown exact ratio of the turndown ratio is present in Huang. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 7, Huang discloses the modulating gas flow valve (Figs. 1-10) wherein the stepper motor and the master shutoff valve are configured to operate using a power source but lacks disclosure wherein the power source is a 12-volt DC supply voltage.


Regarding claim 8, Huang discloses the modulating gas flow valve (Figs. 1-10) wherein the ignition zone valve (45) has a rotation range but lacks disclosure wherein the rotation range is from 40 degrees to 270 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the rotation range of Huang to be 40° to 270°, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the disclosure of the rotation of the ignition zone valve (45) a certain albeit unknown exact range of the rotation range is present in Huang. The differences between that unknown range and that claimed is considered to be related to optimization of this range so as to obtain the associated optimum characteristics provided by this range.

Regarding claim 9, Huang discloses the modulating gas flow valve (Figs. 1-10) wherein the electronic controller (101) is configured to operate using a power source but lacks disclosure wherein the power source is a 120-volt AC supply voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic controller of Huang to operate using a 120-volt AC supply voltage since the Examiner takes Official Notice that it is known in the art that the electronic controller of Huang can be “configured to” operate using a 120-volt AC supply voltage. 

Regarding claim 20, Huang discloses the gas flow control system (Figs. 1-10) wherein the stepper motor and the master shutoff valve are configured to operate using a power source, and the electronic controller (101) is configured to operate using a power source but lacks disclosure wherein the power source of the stepper motor and the master shutoff valve is a 12-volt DC supply voltage and the power source of the electronic controller is a 120-volt AC supply voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stepper motor and the master shutoff valve of Huang to operate using a 12-volt DC supply voltage since the Examiner takes Official Notice that it is known in the art that the stepper motor or master shutoff valve of Huang can be “configured to” operate using a 12-volt DC supply voltage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electronic controller of Huang to operate using a 120-volt AC supply voltage since the Examiner takes Official Notice that it is known in the art that the electronic controller of Huang can be “configured to” operate using a 120-volt AC supply voltage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753